      1:20-cv-01177-MMM-JEH # 17        Page 1 of 3                                      E-FILED
                                                               Tuesday, 14 July, 2020 03:04:46 PM
                                                                    Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF ILLINOIS
                          PEORIA DIVISION

                                       )
                                       )
JACKIE LYSENGEN, on behalf of the      )
Morton Buildings, Inc. Leveraged       )
Employee Stock Ownership Plan, and on )
behalf of a class of all other persons )
similarly situated,                    )
                                       )
      Plaintiff,                       )        No. 1:20-cv-01177
                                       )
v.                                     )
                                       )
ARGENT TRUST COMPANY,                  )
JAN ROUSE, and                         )
EDWARD C. MILLER,                      )
                                       )
      Defendants.                      )

                              MOTION TO DISMISS

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Argent

Trust Company, Jan Rouse, and Edward Miller (“Defendants”) hereby move to

dismiss the above-captioned action filed against them by Jackie Lysengen

(“Plaintiff”) on behalf of the Morton Buildings, Inc. Leveraged Employee Stock

Ownership Plan (the “ESOP”), and on behalf of all others similarly situated. This

Complaint fails to state a claim on which relief can be granted because it alleges no

facts from which the Court can infer liability under ERISA and, therefore, Counts I,

II, and IV should be dismissed for failure to state a claim. Count III should likewise

be dismissed because the indemnification provision that Count challenges is valid

as a matter of law. The pleading deficiencies in the Complaint fail under well-

established precedent: many of the allegations are conclusory and unsupported,

                                          1
         1:20-cv-01177-MMM-JEH # 17     Page 2 of 3



and the facts the Complaint does offer are either inaccurate (as the public record of

this transaction makes clear) of do not lead to an inference of liability.      These

pleading deficiencies are especially stark in light of the fact that another court has

already evaluated this transaction and held that it was procedurally and

substantively proper.

         Defendants respectfully request that the Court schedule oral argument on

Defendants’ Motion to Dismiss in light of the complex issues involved in this

dispositive motion and to ensure that the Court has all necessary information before

ruling.

         WHEREFORE, for the reasons stated herein and the accompanying

Memorandum in Support of Motion to Dismiss, Defendants Argent Trust Company,

Jan Rouse, and Edward Miller respectfully request that the Court dismiss the

Complaint and for such further and other relief as this Court deems just and

proper.

 Dated: July 14, 2020                         Respectfully submitted,

By: /s/ Chelsea A. McCarthy                   By: /s/ Jeffrey S. Russell

Chelsea A. McCarthy                           Jeffrey S. Russell
HOLLAND & KNIGHT                              Barbara A. Smith
150 North Riverside Plaza, Suite 2700         BRYAN CAVE LEIGHTON PAISNER LLP
Chicago, Illinois 60606                       One Metropolitan Square
Telephone: (312) 715-5768                     211 N. Broadway, Suite 3600
chelsea.mccarthy@hklaw.com                    St. Louis, Missouri 63102
                                              Telephone: (314) 259-2000
and                                           jsrussell@bclplaw.com
                                              barbara.smith@bclplaw.com
John S. Elias
Janaki Nair                                   Attorneys for Argent Trust Company
ELIAS, MEGINNES & SEGHETTI, P.C.
416 Main Street, Suite 1400

                                          2
602193791.3
         1:20-cv-01177-MMM-JEH # 17       Page 3 of 3



Peoria, Illinois 61602
Telephone: (309) 637-6000
jelias@emrslaw.com
jnair@emrslaw.com

Attorneys for Individual Defendants




                            CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 14, 2020 I electronically filed

the foregoing with the clerk of the court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.




                                          /s/ Jeffrey S. Russell




                                             3
602193791.3
